DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments filed 8/16/2022
Applicant’s Amendment overcomes the prior art rejections of record. Furthermore, the claims are found to be allowed for the Reasons below.
The Examiner’s Amendment below is merely a formality and does not change the scope or status of the instant claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
6. (Cancelled).


Allowable Subject Matter
Claims 1-5 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art of record Enjolras (US 4328827) is silent regarding “and wherein the piston is held in said first position by a blocking means being in contact with said second end of the piston” in the context of the claim.
This isolated feature is taught by Davis (US 3266668) (FIG 4 element 25), Hintzman et al (US 6321770) (FIG 8 element 68) and Athanassiu (US 4674526) (FIG 2 element 84). However, none of these references discloses the entirety of claim 1. Of these three, closest reference Athanassiu has two inlets and only one outlet, contrary to the claimed single inlet and two outlets.
	Furthermore, it would not be obvious to modify Enjolras with any of the teaching references, as it would alter the fundamental operation of Enjolras and require undue hindsight reasoning.
Claims 10-11 are also allowable by virtue of their dependency on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753